Citation Nr: 0028025	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a August 1998 RO decision which, in pertinent part, 
denied a TDIU rating.  This is the only issue properly on 
appeal.

The Board notes that the representative, in a September 2000 
written presentation, refers to an issue of service 
connection for a psychiatric disorder.  However, a June 1999 
RO decision denied an application to reopen a claim for 
service connection for a psychiatric disorder (as well as an 
application to reopen a claim for service connection for a 
cervical spine disability); the veteran did not timely appeal 
the decision; and such matter is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (1999).


FINDINGS OF FACT

The veteran's only established service-connected conditions 
are a low back disability (rated 40 percent) and left foot 
drop (rated 40 percent), for a combined 60 percent disability 
rating.  He has a high school education, work experience as a 
mechanic and a driver, and is unemployed.  His service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's only established service-connected disabilities 
are a low back disability, rated 40 percent disabling, and 
complete foot drop of the left foot, rated 40 percent 
disabling.

The veteran served on active duty in the Army from April 1953 
to April 1955.  Service medical records show that he 
complained of leg pain.

The veteran was hospitalized at a VA hospital from May 1955 
to June 1955 for complaints of back pain radiating down his 
left leg.  He was diagnosed with a ruptured intervertebral 
disc at L5, and underwent a left hemilaminectomy at L5, with 
removal of a herniated intervertebral disc.

Private medical records dated from Lincoln Community Health 
Center reflect that in August 1981 the veteran reported that 
he recently developed left elbow pain followed by pain and 
numbness in the left hand.  The diagnoses were left upper 
extremity neuropathy and a left wrist ganglion.  

The veteran was hospitalized at Durham County General 
Hospital from September 1981 to October 1981 for a cervical 
spine condition.  He reported progressive left upper 
extremity symptoms since January 1981 which interfered with 
his county job which involved work on buses.  He related that 
he developed additional neck pain about 3 weeks before the 
admission when he was involved in an automobile accident.  
The veteran also gave a history of a postoperative low back 
condition and of losing control of his left foot for the past 
20 years.  During the current admission he was diagnosed with 
degenerative disc disease of the cervical spine.  He 
underwent a complete laminectomy of C3 through C7 with 
foraminotomies to decompress left C6 and C7 nerve roots for 
spondylosis.  The discharge diagnosis was cervical 
spondylosis with compressive radiculopathy at multiple 
levels.  He was not immediately to return to work.

Numerous subsequent VA and non-VA medical records and 
statements from the veteran indicate that he did not return 
to work after his cervical spine surgery.  He reportedly last 
worked at his county mechanic job in August 1981 (he had 
worked for the county since 1969).  He was granted VA non-
service-connected pension benefits effective in September 
1981 based on a determination that he was permanently and 
totally disabled from the combined effect of his non-service-
connected postoperative cervical spine condition and his 
service-connected postoperative low back condition.  A July 
1982 private treatment note indicates a diagnosis of cervical 
spondylosis, and the examiner opined that the veteran was 
disabled from work.  A number of other records attribute the 
veteran's inability to work on his cervical spine condition.  
In July 1982, he was given state disability retirement 
benefits.

VA medical records dated from 1982 to 1984 reflect treatment 
for complaints of left upper extremity pain, numbness, and 
weakness, and reflect diagnoses of rule out cervical 
radiculopathy and active denervation of the cervical 
paraspinal muscles secondary to surgery.

Private medical records from Lincoln Community Health Center 
dated from 1984 to 1991 reflect treatment for a variety of 
conditions, including cervical spondylosis, pain, 
paresthesia, and hyperesthesia of the left upper extremity, 
low back pain, and depression.  A February 1990 consultation 
report shows that the veteran complained of left heel pain; 
the examiner diagnosed chronic left foot drop with left heel 
plantar fasciitis.  A September 1991 mental health summary 
reflects that the veteran received ongoing psychiatric 
treatment from 1986 to 1991.  The examiner noted that the 
veteran had been referred to the social work/mental health 
unit by T. Barber, MD, who indicated that the veteran was 
disabled due to cervical spondylosis with compressive 
radiculopathy.  The current diagnoses were dysthymic 
disorder, chronic pain, hypercholesterolemia, and cervical 
spondylosis with radiculopathy.  The examiner indicated that 
the veteran's prognosis was poor due to the chronicity of his 
illness, and stated that the veteran had chronic medical 
problems which significantly impacted his mental and 
emotional functioning, and also had multiple financial and 
interpersonal stressors.

In an August 1989 decision, the Board granted service 
connection for a low back disability.  In a November 1990 
rating decision, the RO effectuated the grant of service 
connection, characterized the low back disability as 
postoperative hemilaminectomy at L5, herniated intervertebral 
disc of the lumbar spine, and assigned a 40 percent rating 
for the disability.

In a July 1991 decision, the Board denied service connection 
for a cervical spine disability.

Records from the Social Security Administration (SSA) show 
that, based on a June 1992 decision by an Administrative Law 
Judge (ALJ), the veteran was awarded disability benefits in 
July 1992.  The primary diagnosis was degenerative disc 
disease, and the secondary diagnosis was depression.  It was 
determined that his disability began in August 1981.  The ALJ 
decision notes that the veteran developed pain and numbness 
in his left shoulder radiating into his left arm in early 
1981, and was involved in an automobile accident in August 
1981 which resulted in neck pain.  It was noted that the 
veteran underwent cervical spine surgery in September 1981.  
The ALJ noted that the veteran had progressive complaints of 
neck, back, and left side pain and numbness which limited his 
ability to perform even sedentary work, and also had 
depression secondary to his physical problems and other 
factors.  The ALJ determined that the combination of the 
veteran's impairments precluded work at even a sedentary 
level.  

Medical records associated with the SSA decision include 
duplicate private medical records from Durham County General 
Hospital dated from 1981 to 1982, reflecting treatment, 
including surgery, for cervical spondylosis.  Other private 
and VA medical records dated from 1981 to 1992 (some of which 
are duplicates of records already on file) reflect frequent 
treatment for a cervical spine disability, with left upper 
extremity symptomatology including decreased grip in the left 
hand, and depression, as well as episodic treatment for low 
back pain.  A private lumbar myelogram performed in September 
1981 showed diffuse irregularity and narrowing of the 
subarachnoid space from L4-L5 through L5-S1.  Some of this 
was thought to be postoperative, but herniated disc material 
was also suspected, and a significant element of spinal 
stenosis was also suspected throughout this region.  A May 
1991 North Carolina disability determination evaluation shows 
that the veteran reported that the principal reason he was 
unable to work was "My left leg, and arm, I have trouble 
moving them."  He also reported current depression and sleep 
impairment.  The examiner indicated that the veteran had 
signs and symptoms of mild dysthymic disorder and chronic 
back pain.  An April 1992 private mental health summary shows 
that the veteran continued to receive psychiatric treatment 
from 1991 to 1992.  An April 1992 psychiatric report reviews 
the mental health treatment the veteran had received since 
1986; it was noted he was initially referred due to being 
disabled from a cervical spine disability; the current Axis I 
diagnosis was a dysthymic disorder; and physical conditions 
listed on Axis III included chronic pain, 
hypercholesterolemia, and cervical spondylosis with 
radiculopathy.  The examiner indicated that the veteran's 
prognosis was poor due to the chronicity of his illness, and 
he had chronic medical problems which significantly impacted 
on his mental and emotional functioning, and also had 
multiple financial and interpersonal stressors.  Long-term 
psychiatric care was indicated, and the examiner opined that 
"It is highly improbable that [the veteran] is employable 
given these circumstances."

In an unappealed March 1992 decision, the RO denied service 
connection for a psychatric disorder on either a direct or 
secondary basis.

VA outpatient treatment records dated from January 1997 to 
December 1997 reflect treatment for a variety of conditions, 
including prostate cancer status post surgery, severe 
degenerative joint disease of the neck and back, chronic 
constipation, elevated cholesterol, history of depression, 
and tinea versicolor. 

By a statement dated in December 1997, the veteran said he 
suffered continuously with severe low back pain, and had very 
little back movement.  He asserted that his back condition 
caused a left leg condition which was manifested by a lack of 
control of the leg, and said he wore a leg brace on his left 
leg.  He stated that his back condition caused sleepless 
nights and asserted that he was unemployable due to his low 
back disability.

In March 1998, the veteran submitted a claim for a TDIU 
rating.  He reported that his disability affected full-time 
employment in October 1956.  He said he became too disabled 
to work in August 1981, and last worked full time in August 
1981.  He stated that he worked for Durham County Schools as 
a mechanic from December 1969 to August 1981.  He did not 
report any other employment.  He asserted that his service-
connected low back disability prevented him from securing or 
following any substantially gainful occupation.  He reported 
that his highest level of education was four years of high 
school, and denied any other education or training.

At an April 1998 VA examination, the veteran reported that 
his back hurt constantly, and that such was especially true 
after making a long trip for the current examination.  The 
examiner indicated that the veteran was examined at the 
maximum level of his disability.  The examiner noted that the 
veteran used a brace on his left foot due to a complete foot 
drop, and that he was retired and able to perform his daily 
activities.  On examination of the lumbosacral spine, there 
were no postural abnormalities or fixed deformities.  The 
musculature of the back was essentially within normal limits 
without spasm or atrophy.  Range of motion was as follows:  
forward flexion to 75 degrees, backward extension of 0 
degrees, right and left lateral flexion of 20 degrees, and 
bilateral rotation of 30 degrees.  The veteran could stand on 
the toes of his right foot, but not the left.  He was able to 
stand on his heels and squat.  On neurological examination, 
deep tendon reflexes were normoactive except for right ankle 
jerk.  The veteran had a complete left foot drop.  Bilateral 
straight leg raising was negative at 90 degrees.  The veteran 
had radiculopathy, primarily in the L5 dermatome extending to 
the left foot.  Strength of the lower extremities was 5/5 on 
the right and 4/5 on the left.  The examiner noted that an X-
ray study of the lumbosacral spine showed degenerative disc 
disease.  The diagnosis was status post lumbar discectomy and 
hemilaminectomy of L5 with degenerative disc disease, left 
radiculopathy, and complete left foot drop.  An April 1998 X-
ray study of the lumbosacral spine showed extensive disc 
space narrowing at L4-L5 and L5-S1 compatible with marked 
degenerative disc disease.  Mild disc space narrowing was 
suggested at L2-L3.  The diagnostic impression was 
degenerative changes predominantly in the lower lumbar spine 
with no other acute abnormality.

By a statement dated in May 1998, a representative of Durham 
County Schools indicated that the veteran was employed there 
from September 1969 to July 1982 in the bus garage, and from 
October 1983 to June 1985 as a driver.  It was indicated that 
the veteran lost time from work due to disability from 
October 1981 to October 1982.  The representative stated that 
the veteran retired effective July 1, 1982, and worked part-
time from October 1983 to June 1985, and said the veteran was 
not entitled to receive sick, retirement, or other benefits.

In an August 1998 decision, the RO established service 
connection for complete foot drop of the left foot, with a 40 
percent rating and special monthly compensation based on loss 
of use of the left foot.  Service connection for the left 
foot condition was granted as secondary to the service-
connected low back condition (postoperative status, 
hemilaminectomy and discectomy at L5 with degenerative 
disease).  The RO denied a rating higher than 40 percent for 
the low back condition.  The combined rating for the service-
connected low back condition and the service-connected left 
foot drop is 60 percent.  The RO denied a TDIU rating, and 
the veteran appealed that determination.

By a statement dated in October 1998, the veteran said that 
he was currently being treated for depression, which he said 
was secondary to his service-connected conditions.  He 
asserted that he was unemployable due to his service-
connected disabilities.  By a statement dated in November 
1998, he reiterated his assertions, and contended that he had 
depression due to back surgeries in 1955 and 1981.  He said 
he had been in excruciating pain for 47 or 48 years.

By a letter dated in November 1998, a VA physician indicated 
that the veteran suffered from depression since a cervical 
spine hemilaminectomy and discectomy.  She said that when she 
examined the veteran in October 1998, she was impressed with 
the severity of his depressive symptoms.  She opined, "I 
believe that it is a combination of his physical and mental 
conditions that lead to his unemployable status."

By a statement dated in November 1998, the veteran asserted 
that he was unemployable due to his cervical spine 
hemilaminectomy and discectomy which also caused his current 
depression.

In a June 1999 decision, the RO denied applications to reopen 
claims for service connection for a cervical spine disability 
and a psychiatric disorder.  The veteran did not appeal such 
decision.

II.  Analysis

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a). That is, 
he has presented a claim which is plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran in developing his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The veteran's only service-connected disabilities are a low 
back disorder (postoperative status, hemilaminectomy and 
discectomy at L5 with degenerative disease), rated 40 percent 
disabling, and complete foot drop of the left foot, rated 40 
percent disabling.  His combined service-connected disability 
rating is 60 percent.  38 C.F.R. § 4.25.  Since the low back 
condition and left foot drop are of common etiology, they are 
considered to be one disability for the purpose of satisfying 
the percentage requirement for consideration of a TDIU 
rating.  38 C.F.R. § 4.16(a).  

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran has a high school education.  He worked many 
years as a bus mechanic for a county, and it appears he last 
actually worked full-time at that job in 1981 (although he 
apparently continued to receive full-time wages until 1982).  
Numerous records clearly show that he ceased such employment 
because of a 
non-service-connected cervical spine condition which required 
surgery in 1981.  From 1983 to 1985 he did some part-time 
work as a driver for the county, and he has not worked since 
then.  Beginning in about 1986, he received treatment for a 
non-service-connected psychiatric disorder.  Subsequent 
medical records, dated to 1998, primarily reflect ongoing 
treatment for a non-service-connected cervical spine 
disability and a non-service-connected psychiatric 
disability.  Recent records reflect little in the way of 
treatment for the service-connected low back disability and 
service-connected left foot drop, the veteran's only service-
connected disabilities.  

Several medical records (as well as other records such as an 
SSA decision) have indicated that the veteran is unable to 
currently work as a result of his non-service-connected 
cervical spine disability and his non-service-connected 
psychiatric disability, but the effects of non-service-
connected conditions must be excluded in determining 
entitlement to a TDIU rating based on service-connected 
disabilities.  38 C.F.R. §§ 4.14, 4.19.  

There is no medical opinion that the veteran is unable to 
work due only to the service-connected low back disability 
and left foot drop.  There is no probative evidence in the 
record to suggest that he is incapable of performing his 
previous work, or other forms of similar work, due solely to 
the service-connected disorders.  While his service-connected 
disabilities may limit him when performing some forms of 
work, they do not prevent all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  The veteran's overall 
combined rating of 60 percent for his service-connected 
conditions is recognition that he would have difficulty in 
obtaining and performing work, yet there is nothing to take 
his case outside the norm of similarly rated veterans, and it 
is not demonstrated that his service-connected conditions 
render him incapable of performing the physical and mental 
acts required for employment.  Van Hoose, supra.  As a 
result, the Board finds that the criteria for a TDIU rating 
are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a TDIU rating is denied.


		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals


 

